DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-5, 9-12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 107 794 A1 to Holzheu Peter (Peter) in view of DE 102008020870 A to Wellner Friedrich et al. (Friedrich).
In Reference to Claim 1 and 16
Peter See Fig.5 below, discloses:

    PNG
    media_image1.png
    297
    339
    media_image1.png
    Greyscale

	An exhaust valve (throttle valve for exhaust gas recirculation 1), comprising: 
	a tubular body 20 extending along an extension axis 18 and defining a passage section centered on the extension axis; 
	a flap (4) positioned in the tubular body across the passage section, the flap having a flap section entirely fitted in the passage section, rotating about an axis (2) of rotation secant to the extension axis, between a closed orientation (as shown in fig.5) where the flap is perpendicular to the extension axis to close off the passage section and an open orientation (such as Fig.2) where the flap is not perpendicular to the extension axis to free the passage section; 
	and an annular sealing ring that is planar and parallel to the plane perpendicular to the extension axis and passing through the axis of rotation.
Peter does not disclose:
	The tubular body composed of two flanges in direct contract with each other and that are symmetrical to one another and that are positioned symmetrically relative to a plane perpendicular to the extension axis and passing through the axis of rotation
Friedrich discloses:
The flap valve comprises a baffle plate 1, first housing part 3 and second housing part 4 retaining clip 5 and shaft 6.  Friedrich discloses housing part 3 and 4 which are considered to be flanges which are identical and has a tube flange 2.  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include flanges that are in direct contact and identical, combine the teachings of Friedrich with Peter, since this would enable the practitioner of the primary reference to practice the advantage of lowering the manufacturing and maintance cost.

In Reference to Claim 2
Peter modified discloses:
	The annular sealing ring is symmetrical around the axis of rotation (2).  
In Reference to Claim 4
Peter modified discloses:
	The annular sealing ring (8) passes through the axis of rotation (2).  
In Reference to Claim 5
Peter modified discloses:
	The annular sealing ring comprises an opening (X) having an opening section entirely fitted in the flap section.  
In Reference to Claim 9 and 10
Peter modified discloses:
	An exhaust line comprising at least one exhaust valve according to claim 1, see paragraph [0010] of Peter

In Reference to Claim 11 and 18
Peter modified discloses:
	The annular sealing ring 8 is positioned and maintained between the two flanges, since flanges would be placed in the inlet and outlet of the tubular body 20 

In Reference to Claim 12 and 17
Peter modified discloses:
	The annular sealing ring is metal, spring steel or stainless steel, see Peter.
In Reference to Claim 14
Peter modified discloses:
	The annular sealing ring 8 comprises a single annular ring that provides a seal between the two flanges, and wherein the annular sealing ring passes through the axis of rotation.  
annular sealing ring, and wherein the first and second planar surfaces are connected to each other via a connecting portion that extends around a shaft that defines the axis of rotation.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 107 794 A1 to Holzheu Peter (Peter) in view of DE 102008020870 A to Wellner Friedrich et al. (Friedrich) as applied to claim 1 and further in view of US 2018/0128189 to Varelis et al. (Varelis).
In Reference to Claim 6 and 7
Peter modified does not disclose:
	A  transverse section of the flap, perpendicular to the axis of rotation, is S-shaped.  
	Varelis, see paragraph [0030], discloses:
	A transverse section of the flap 34, perpendicular to the axis of rotation, is S-shaped, see Fig.3 flaps 34 and 32 are formed in a S shaped or double S shape.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to form the flap in a S shape, combine the teachings of Varelis with Peter modified, since this would enable the practitioner of the primary reference to practice the advantage of avoiding disturbing noise, and essentially a noise proof configuration, see paragraph [0030].
	Examiner Note: Double S is being interpreted as just the shape of flap 34 and 32 being a S shape, the S shape can be seen both top view and bottom view.

In Reference to Claim 8
Peter modified as per claim 6 and 7 above, 
	The flap comprises, on one side of the axis of rotation, a first planar wing 34 that is parallel to a face of the annular sealing ring, and on another side of the axis of rotation, a second planar wing 32 that is parallel to another face of the annular sealing ring.  
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13, 15, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “The annular sealing ring is welded between and/or with the two flanges of the tubular body.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13; 
	The prior art of record does not teach “wherein the annular sealing ring includes a first planar face and a second planar face opposite the first planar face, and wherein the flap comprises, on one side of the axis of rotation, a first planar wing that is parallel to the first planar face of the annular sealing ring, and on another side of the axis of rotation, a second planar wing that is parallel to the second planar face of the annular sealing ring, and wherein the first and second planar surfaces are connected to each other via a connecting portion that extends around a shaft that defines the axis of rotation.  ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15 and 19; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746